Mb. Justice HutchisoN
delivered the opinion of the court.
Plaintiffs appeal from an order approving a memorandum of costs and says that the district court erred in allowing an item of $500 as attorney’s fees. One of the appellees moved to dismiss the appeal for want of a sufficient assignment of errors and for frivolity. Appellants would have little reason to complain if the appeal should be dismissed on the first ground alone. From a memorandum filed herein, however, appellants’ main contention seems to he that the amount afiowed as attorney’s fees is excessive.
There was some testimony before the district court which would have sustained an award of considerably less than $500. There was other testimony amply sufficient to sustain the award as made. Appellants’ memorandum filed at the hearing of the motion to dismiss, as well as appellants’ original brief fail to satisfy us that the amount of $500 is excessive. The district judge has a discretion in matters of this land and there was no abuse of that discretion in the instant case.
The appeal, we think, is plainly frivolous and must he dismissed.